TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


═══════════════════════════
ON MOTION FOR REHEARING
═══════════════════════════




NO. 03-04-00549-CR




Willie Dan Majors, III, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF BELL COUNTY, 27TH JUDICIAL DISTRICT
NO. 53011, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING




S U P P L E M E N T A L   M E M O R A N D U M   O P I N I O N
 
Appellant Willie Dan Majors, III, pleaded guilty in 2002 to unlawfully carrying a
weapon on a licensed premises.  See Tex. Pen. Code Ann. § 46.02 (West 2003).  The district court
deferred adjudication and placed him on community supervision.  One year later, the court adjudged
Majors guilty but continued him on community supervision.  Majors now appeals from an order
revoking supervision and imposing a five-year sentence.
Majors’s attorney filed a brief stating that the appeal is frivolous.  We affirmed the
revocation order in an opinion dated March 31, 2005.  Majors filed a pro se motion for rehearing and
requested additional time to file a written response to his attorney’s brief.  We deferred a ruling on
the motion for rehearing and ordered Majors to tender a pro se brief or other written response to
counsel’s brief by no later than May 31, 2005.
On May 24, the Court received a letter from Majors explaining why he believes that
he received ineffective assistance from his attorney, who also represented him in the district court. 
The allegations he makes are not supported by the record before us.  This is a subject that must be
pursued by means of post-conviction habeas corpus.  See Tex. Code Crim. Proc. Ann. art. 11.07
(West 2005).
The motion for rehearing is overruled.
 
 
                                                __________________________________________
                                                Bea Ann Smith, Justice
Before Justices B. A. Smith, Puryear and Pemberton
Motion for Rehearing Overruled
Filed:   June 16, 2005
Do Not Publish